Title: To Thomas Jefferson from Nathaniel Cutting, 21 February 1792
From: Cutting, Nathaniel
To: Jefferson, Thomas


          
            Sir
            Cape François, St. Domgue. 21st. Feby. 1792.
          
          Since I had the honor to write you under the 24th. ulto., several Detachments of Troops have arrived here from France, amounting to 12 or 14 hundred effective men. These are barely sufficient to reinforce the most important posts, and the Whites must yet submit to the mortification of acting only on the defensive. However, this seasonable succour is received with great Joy, being considered as an earnest of further supplies. Every day increases the necessity of assistance, and renders it more necessary that the quantum of that assistance should be increased much beyond what was thought amply sufficient when I first arrived here. I think it truly astonishing that the mother Country should exhibit such a degree of parsimony and indifference towards this important Colony as marks her late dilatory conduct. If it was the policy of the ruling party in France to annihilate the Commerce of that Kingdom and accellerat a general Bankruptcy, it could not adopt measures better calculated to attain its object than those which it has invariably pursued respecting this part of the Empire. Without speedy and very extensive Succour, I fear revolt and consequent devastation  will become general throughout the Colony. Within a few days last past we have recieved the melancholly tidings that in the quarter call’d Les Cayes and Torbec, in the Southern Department, the Slaves have revolted and have compleatly ravaged the plantations thereabouts. This account I have from a Gentleman to whom it was related by the President of the Colonial Assembly who is a Deputy from that quarter, so that I think it may be relied on. Thus the two extremes of the Colony are laid in ashes! If the Centre should meet the same fate, adieu to the Commerce and Glory of France!—I have the honor to be, with the greatest respect, Sir, Your most obedt. huml. Servt.,
          
            Nat. Cutting
          
        